Exhibit 10.31
INDEMNITY AGREEMENT
     This Indemnity Agreement, dated as of [                    ], is made by
and between Trident Microsystems, Inc., a Delaware corporation (the “Company”),
and [                    ] (the “Indemnitee”).
RECITALS
     A. The Company is aware that competent and experienced persons are
increasingly reluctant to serve as directors, officers or agents of corporations
unless they are protected by comprehensive liability insurance or
indemnification, due to increased exposure to litigation costs and risks
resulting from their service to such corporations, and due to the fact that the
exposure frequently bears no reasonable relationship to the compensation of such
directors, officers and other agents.
     B. The statutes and judicial decisions regarding the duties of directors
and officers are often difficult to apply, ambiguous, or conflicting, and
therefore fail to provide such directors, officers and agents with adequate,
reliable knowledge of legal risks to which they are exposed or information
regarding the proper course of action to take.
     C. Plaintiffs often seek damages in such large amounts and the costs of
litigation may be so enormous (whether or not the case is meritorious), that the
defense and/or settlement of such litigation are often beyond the personal
resources of directors, officers and other agents.
     D. The Company believes that it is unfair for its directors, officers,
employees and agents and the directors, officers, employees and agents of its
subsidiaries to assume the risk of huge judgments and other expenses which may
occur in cases in which the director, officer, employee or other agent received
no personal profit and in cases where the director, officer, employee or other
agent was not culpable.
     E. The Company recognizes that the issues in controversy in litigation
against a director, officer or other agent of a corporation, such as the Company
or a subsidiary of the Company, are often related to the knowledge, motives and
intent of such director, officer or agent, that the director, officer or agent
is usually the only witness with knowledge of the essential facts and
exculpating circumstances regarding such matters, and that the long period of
time which usually elapses before the trial or other disposition of such
litigation often extends beyond the time that the director, officer or agent can
reasonably recall such matters and may extend beyond the normal time for
retirement for such director, officer or agent, with the result that the
director, officer or agent, after retirement or in the event of his or her
death, the director’s or officer’s spouse, heirs, executors or administrators,
may be faced with limited ability and undue hardship in maintaining an adequate
defense, which may discourage such a director, officer or agent from serving in
that position.
     F. Based upon their experience as business managers, the Board of Directors
of the Company (the “Board”) has concluded that, to retain and attract talented
and experienced individuals to serve as directors, officers, employees and
agents of the Company and its subsidiaries and to encourage such individuals to
take the business risks necessary for the

1



--------------------------------------------------------------------------------



 



success of the Company and its subsidiaries, it is necessary for the Company to
contractually indemnify its directors, officers, employees and other agents to
the maximum extent permitted by law.
     G. Section 145 of the General Corporation Law of Delaware, under which the
Company is organized (“Section 145”), empowers the Company to indemnify its
directors, officers, employees and agents by agreement and to indemnify persons
who serve, at the request of the Company, as the directors, officers, employees
or agents of other corporations or enterprises, and expressly provides that the
indemnification provided by Section 145 is not exclusive.
     H. The Company desires and has requested the Indemnitee to serve or
continue to serve as a director, officer, employee or agent of the Company
and/or one or more subsidiaries of the Company free from undue concern for
claims for damages arising out of or related to such services to the Company
and/or one or more subsidiaries of the Company.
     I. The Indemnitee is willing to serve, or to continue to serve, the Company
and/or one or more subsidiaries of the Company, provided that the Indemnitee is
furnished the indemnity provided for herein.
AGREEMENT
     NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby
agree as follows:
     1. Definitions.
          (a) Agent. For the purposes of this Agreement, an “Agent” of the
Company means any person who is or was a director, officer, employee or other
agent of the Company or a subsidiary of the Company; or is or was serving at the
request of, for the convenience of, or to represent the interests of the Company
or a subsidiary of the Company as a director, officer, employee or agent of
another foreign or domestic corporation, partnership, joint venture, trust or
other enterprise; or was a director, officer, employee or agent of a foreign or
domestic corporation which was a predecessor corporation of the Company or a
subsidiary of the Company, or was a director, officer, employee or agent of
another enterprise at the request of, for the convenience of, or to represent
the interests of such predecessor corporation. For avoidance of doubt, the
Indemnitee’s service as a trustee of an employee benefits plan sponsored by the
Company or one of its subsidiaries (e.g., the Company’s 401K Plan) will
constitute acting as an Agent for purposes of this Agreement.
          (b) Expenses. For purposes of this Agreement, “Expenses” include all
out-of-pocket costs of any type or nature whatsoever (including, without
limitation, all attorneys’ fees and related disbursements), actually and
reasonably incurred by the Indemnitee in connection with either the
investigation, defense or appeal of a proceeding or establishing or enforcing a
right to indemnification under this Agreement, Section 145 or otherwise;
provided, however, that “expenses” shall not include any judgments, fines, ERISA
excise taxes or penalties, or amounts paid in settlement of a Proceeding.

2



--------------------------------------------------------------------------------



 



          (c) Independent Counsel. For the purposes of this Agreement,
“Independent Counsel” means a law firm, or a partner (or, if applicable, member)
of such a law firm, that is experienced in matters of corporation law and
neither presently is, nor in the past five years has been, retained to
represent: (i) the Company or the Indemnitee in any matter material to either
such party (other than with respect to matters concerning the Indemnitee under
this Agreement, or of other indemnitees under similar indemnification
agreements), or (ii) any other party to the Proceeding giving rise to a claim
for indemnification hereunder. Notwithstanding the foregoing, the term
“Independent Counsel” shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Company or the Indemnitee in an action to
determine the Indemnitee’s rights under this Agreement. The Company agrees to
pay the reasonable fees and expenses of the Independent Counsel referred to
above and to fully indemnify such counsel against any and all expenses, claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto.
          (d) Proceeding. For the purposes of this Agreement, a “Proceeding”
means any threatened, pending, or completed action, suit or other proceeding,
whether civil, criminal, administrative or investigative.
          (e) Subsidiary. For purposes of this Agreement, a “Subsidiary” means
any corporation of which more than 50% of the outstanding voting securities is
owned directly or indirectly by the Company, by the Company and one or more
other subsidiaries, or by one or more other subsidiaries, including without
limitation any branch or representative office thereof, or any similar corporate
form recognized in jurisdictions outside the United States.
     2. Agreement to Serve. The Indemnitee agrees to serve and/or continue to
serve as an Agent of the Company, at its will (or under separate agreement, if
such agreement exists), in the capacity Indemnitee currently serves as an Agent
of the Company, so long as the Indemnitee is duly appointed or elected and
qualified in accordance with the applicable provisions of the Bylaws of the
Company or any subsidiary of the Company or until such time as the Indemnitee
tenders his or her resignation in writing; provided, however, that nothing
contained in this Agreement is intended to create any right to continued
employment by the Indemnitee.
     3. Liability Insurance.
          (a) Maintenance of D&O Insurance. The Company hereby covenants and
agrees that, so long as the Indemnitee shall continue to serve as an Agent of
the Company and thereafter so long as the Indemnitee shall be subject to any
possible Proceeding by reason of the fact that the Indemnitee was an Agent of
the Company, the Company, subject to Section 3(c), shall promptly obtain and
maintain in full force and effect directors’ and officers’ liability insurance
(“D&O Insurance”) in reasonable amounts from established and reputable insurers.
          (b) Rights and Benefits. In all policies of D&O Insurance, the
Indemnitee shall qualify as an insured in such a manner as to provide the
Indemnitee the same rights and benefits as are accorded to the most favorably
insured of the Company’s independent directors (as defined by the insurer), if
the Indemnitee is such an independent director; of the Company’s non-independent
directors if the Indemnitee is not an independent director; of the Company’s

3



--------------------------------------------------------------------------------



 



officers, if the Indemnitee is an officer of the Company; or of the Company’s
key employees, if the Indemnitee is not an officer or director but is a key
employee.
          (c) Limitation on Required Maintenance of D&O Insurance.
Notwithstanding the foregoing, the Company shall have no obligation to obtain or
maintain D&O Insurance if the Company determines in good faith that: such
insurance is not reasonably available; the premium costs for such insurance are
disproportionate to the amount of coverage provided; the coverage provided by
such insurance is limited by exclusions so as to provide an insufficient
benefit; the Indemnitee is covered by similar insurance maintained by a
subsidiary of the Company; the Company is to be acquired and a tail policy of
reasonable terms and duration is purchased for pre-closing acts by the
Indemnitee; or the Company is to be acquired and D&O Insurance will be
maintained by the acquirer that covers pre-closing acts by the Indemnitee.
     4. Mandatory Indemnification. Subject to the terms of this Agreement:
          (a) Third Party Actions. If the Indemnitee is a person who was or is a
party or is threatened to be made a party to any Proceeding (other than an
action by or in the right of the Company) by reason of the fact that the
Indemnitee is or was an Agent of the Company, or by reason of anything done or
not done by the Indemnitee in any such capacity, the Company shall indemnify the
Indemnitee against any and all Expenses and liabilities of any type whatsoever
(including, but not limited to, judgments, fines, ERISA excise taxes and
penalties, and amounts paid in settlement) actually and reasonably incurred by
the Indemnitee in connection with the investigation, defense, settlement or
appeal of such Proceeding, provided the Indemnitee acted in good faith and in a
manner the Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company and its stockholders, and, with respect to any criminal
action or proceeding, had no reasonable cause to believe the Indemnitee’s
conduct was unlawful.
          (b) Derivative Actions. If the Indemnitee is a person who was or is a
party or is threatened to be made a party to any proceeding by or in the right
of the Company by reason of the fact that the Indemnitee is or was an Agent of
the Company, or by reason of anything done or not done by the Indemnitee in any
such capacity, the Company shall indemnify the Indemnitee against all Expenses
actually and reasonably incurred by him in connection with the investigation,
defense, settlement, or appeal of such proceeding, provided the Indemnitee acted
in good faith and in a manner the Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company and its stockholders; except that
no indemnification under this Subsection 4(b) shall be made in respect to any
claim, issue or matter as to which the Indemnitee shall have been finally
adjudged to be liable to the Company by a court of competent jurisdiction unless
and only to the extent that the Delaware Court of Chancery or the court in which
such Proceeding was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case, the
Indemnitee is fairly and reasonably entitled to indemnity for such amounts which
the Delaware Court of Chancery or such other court shall deem proper.
          (c) Actions where Indemnitee is Deceased. If the Indemnitee is a
person who was or is a party or is threatened to be made a party to any
proceeding by reason of the fact that the Indemnitee is or was an Agent of the
Company, or by reason of anything done or not done by the Indemnitee in any such
capacity, and if, prior to, during the pendency of or after completion

4



--------------------------------------------------------------------------------



 



of such Proceeding, the Indemnitee is deceased, the Company shall indemnify the
Indemnitee’s heirs, executors and administrators against any and all Expenses
and liabilities of any type whatsoever to the extent the Indemnitee would have
been entitled to indemnification pursuant to this Agreement were the Indemnitee
still alive.
          (d) Limitations. Notwithstanding the foregoing, the Company shall not
be obligated to indemnify the Indemnitee for Expenses or liabilities of any type
whatsoever (including, but not limited to, judgments, fines, ERISA excise taxes
or penalties, and amounts paid in settlement) for which payment is actually made
to or on behalf of Indemnitee under an insurance policy, or under a valid and
enforceable indemnity clause, by-law or agreement, but only if the Indemnitee is
actually indemnified or advanced Expenses by any such third party, and then only
for so long as the Indemnitee is not required to disgorge the amounts so
received.
     5. Indemnification for Expenses in a Proceeding in Which the Indemnitee is
Wholly or Partly Successful. Notwithstanding any other provisions of this
Agreement, to the extent that the Indemnitee is a party to or a participant in
and is successful, on the merits or otherwise, in any Proceeding or in defense
of any claim, issue or matter therein, in whole or in part, the Company shall
indemnify the Indemnitee against all Expenses actually and reasonably incurred
by him in connection therewith. If the Indemnitee is not wholly successful in
such Proceeding but is successful, on the merits or otherwise, as to one or more
but less than all claims, issues or matters in such Proceeding, the Company
shall indemnify the Indemnitee against (a) all Expenses actually and reasonably
incurred by the Indemnitee or on his or her behalf in connection with each
successfully resolved claim, issue or matter and (b) any claim, issue or matter
related to any such successfully resolved claim, issue or matter. For purposes
of this section and without limitation, the termination of any claim, issue or
matter in such a Proceeding by dismissal, with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter.
     6. Indemnification For Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that the Indemnitee is a witness in
any Proceeding to which the Indemnitee is not a party by reason of the fact that
the Indemnitee is or was an Agent of the Company, the Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred by him or her
or on his or her behalf in connection therewith.
     7. Mandatory Advancement of Expenses. Subject to the terms of this
Agreement and following notice pursuant to Section 7(a) below, the Company shall
advance all Expenses incurred by the Indemnitee in connection with the
investigation, defense, settlement or appeal of any Proceeding to which the
Indemnitee is a party or is threatened to be made a party by reason of the fact
that the Indemnitee is or was an Agent of the Company (unless there has been a
final determination that the Indemnitee is not entitled to indemnification for
such expenses). The Indemnitee hereby undertakes to repay such amounts advanced
only if, and to the extent that, it shall ultimately be determined pursuant to
Section 9 hereof that the Indemnitee is not entitled to be indemnified by the
Company as authorized hereby. The advances to be made hereunder shall be paid by
the Company to the Indemnitee within twenty (20) days following delivery of a
written request therefor by the Indemnitee to the Company. In the event that the
Company fails to pay expenses as incurred by the Indemnitee as required by this
paragraph, Indemnitee may seek mandatory injunctive relief from any court having
jurisdiction to require the Company to

5



--------------------------------------------------------------------------------



 



pay expenses as set forth in this paragraph. If Indemnitee seeks mandatory
injunctive relief pursuant to this paragraph, it shall not be a defense to
enforcement of the Company’s obligations set forth in this paragraph that
Indemnitee has an adequate remedy at law for damages.
     8. Procedure for Notification and Defense of Claim.
          (a) To obtain indemnification under this Agreement, the Indemnitee
shall submit to the Company a written request therefor. Promptly after receipt
by the Indemnitee of notices of the commencement or the threat of commencement
of any Proceeding, the Indemnitee shall, if the Indemnitee believes that
indemnification with respect thereto may be sought from the Company under this
Agreement, notify the Company of the commencement or threat of commencement
thereof. If, at the time of the receipt of a notice of the commencement of a
proceeding pursuant to this Section 8(a), the Company has D&O Insurance in
effect, the Company shall give prompt notice of the commencement of such
Proceeding to the insurers in accordance with the procedures set forth in the
prospective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such Proceeding in accordance with the terms of
such policies.
          (b) In the event the Company shall be obligated to pay the expenses of
any Proceeding against the Indemnitee, the Company, if appropriate, shall be
entitled to assume the defense of such Proceeding, with counsel approved by the
Indemnitee, upon the delivery to the Indemnitee of written notice of its
election so to do. After delivery of such notice, approval of such counsel by
the Indemnitee and the retention of such counsel by the Company, the Company
will not be liable to the Indemnitee under this Agreement for any fees of
counsel subsequently incurred by the Indemnitee with respect to the same
Proceeding, provided that (i) the Indemnitee shall have the right to employ the
Indemnitee’s counsel in any such Proceeding at the Indemnitee’s expense; and
(ii) if (A) the employment of counsel by the Indemnitee has been previously
authorized by the Company, (B) the Indemnitee shall have reasonably concluded
that there may be a conflict of interest between the Company and the Indemnitee
in the conduct of any such defense or (C) the Company shall not, in fact, have
employed counsel to assume the defense of such proceeding, the fees and expenses
of the Indemnitee’s counsel shall be at the expense of the Company.
     9. Procedure Upon Application for Indemnification.
          (a) To the extent the Indemnitee has been successful on the merits or
otherwise in defense of any Proceeding referred to in Sections 4(a), 4(b), 4(c)
or 4(d) of this Agreement or in the defense of any claim, issue or matter
described therein, the Company shall indemnify the Indemnitee against expenses
actually and reasonably incurred by the Indemnitee in connection with the
investigation, defense or appeal of such Proceeding.
          (b) Upon written request by the Indemnitee for indemnification
pursuant to Section 8(a), a determination, if required by applicable law, with
respect to Indemnitee’s entitlement thereto shall be made in the specific case
by an Independent Counsel in a written opinion to the Board, a copy of which
shall be delivered to the Indemnitee and, if it is so determined that the
Indemnitee is entitled to indemnification, payment to the Indemnitee shall be

6



--------------------------------------------------------------------------------



 



made within ten (10) days after such determination. The Indemnitee shall
cooperate with the Independent Counsel making such determination with respect to
the Indemnitee’s entitlement to indemnification, including providing to such
counsel upon reasonable advance request any documentation or information which
is not privileged or otherwise protected from disclosure and which is reasonably
available to the Indemnitee and reasonably necessary to such determination. Any
costs or expenses (including attorneys’ fees and disbursements) incurred by the
Indemnitee in so cooperating with the Independent Counsel shall be borne by the
Company (irrespective of the determination as to the Indemnitee’s entitlement to
indemnification) and the Company hereby indemnifies and agrees to hold the
Indemnitee harmless therefrom.
          (c) The Independent Counsel shall be selected by the Indemnitee. The
Company may, within ten (10) days after written notice of such selection,
deliver to the Indemnitee a written objection to such selection; provided,
however, that such objection may be asserted only on the ground that the
Independent Counsel so selected does not meet the requirements of “Independent
Counsel” as defined in Section 1 of this Agreement, and the objection shall set
forth with particularity the factual basis of such assertion. Absent a proper
and timely objection, the person so selected shall act as Independent Counsel.
If such written objection is so made and substantiated, the Independent Counsel
so selected may not serve as Independent Counsel unless and until such objection
is withdrawn or a court has determined that such objection is without merit. If,
within twenty (20) days after the later of submission by the Indemnitee of a
written request for indemnification pursuant to Section 8(a) hereof, and the
final disposition of the Proceeding, including any appeal therein, no
Independent Counsel shall have been selected and not objected to, the Indemnitee
may petition a court of competent jurisdiction for resolution of any objection
which shall have been made by the Company to the selection of Independent
Counsel and/or for the appointment as Independent Counsel of a person selected
by the court or by such other person as the court shall designate, and the
person with respect to whom all objections are so resolved or the person so
appointed shall act as Independent Counsel under Section 9(a) hereof. Upon the
due commencement of any judicial proceeding or arbitration pursuant to Section
13(a) of this Agreement, Independent Counsel shall be discharged and relieved of
any further responsibility in such capacity (subject to the applicable standards
of professional conduct then prevailing).
     10. Presumptions and Effect of Certain Proceedings.
          (a) In making a determination with respect to the Indemnitee’s
entitlement to indemnification hereunder, the Independent Counsel making such
determination shall presume that the Indemnitee is entitled to indemnification
under this Agreement if the Indemnitee has submitted a request for
indemnification in accordance with Section 8(a) of this Agreement, and the
Company shall have the burden of proof to overcome that presumption in
connection with the making by the Independent Counsel of any determination
contrary to that presumption. Neither the failure of the Company or of the
Independent Counsel to have made a determination prior to the commencement of
any action pursuant to this Agreement that indemnification is proper in the
circumstances because the Indemnitee has met the applicable standard of conduct,
nor an actual determination by the Company or by the Independent Counsel that
the Indemnitee has not met such applicable standard of conduct, shall be a
defense to the action or create a presumption that the Indemnitee has not met
the applicable standard of conduct.

7



--------------------------------------------------------------------------------



 



          (b) The termination of any proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of guilty,
nolo contendere or its equivalent, shall not (except as otherwise expressly
provided in this Agreement) of itself adversely affect the right of the
Indemnitee to indemnification or create a presumption that the Indemnitee did
not act in good faith and in a manner which he reasonably believed to be in or
not opposed to the best interests of the Company or, with respect to any
criminal proceeding, that the Indemnitee had reasonable cause to believe that
his conduct was unlawful.
          (c) For purposes of any determination of good faith, the Indemnitee
shall be deemed to have acted in good faith if the Indemnitee’s action is based
on the records or books of account of the Company, including financial
statements, or on information supplied to the Indemnitee by the officers of the
Company in the course of their duties, or on the advice of legal counsel for the
Company or the Board or counsel selected by any committee of the Board or on
information or records given or reports made to the Company by an independent
certified public accountant or by an appraiser, investment banker or other
expert selected with reasonable care by the Company or the Board or any
committee of the Board. The provisions of this Section 10(c) shall not be deemed
to be exclusive or to limit in any way the other circumstances in which the
Indemnitee may be deemed to have met the applicable standard of conduct set
forth in this Agreement.
          (d) The knowledge and/or actions, or failure to act, of any director,
officer, agent or employee of the Company shall not be imputed to the Indemnitee
for purposes of determining the right to indemnification under this Agreement.
     11. Exceptions. Any other provision herein to the contrary notwithstanding,
the Company shall not be obligated pursuant to the terms of this Agreement:
          (a) Claims Initiated by Indemnitee. To indemnify or advance Expenses
to the Indemnitee with respect to Proceedings or claims initiated or brought
voluntarily by the Indemnitee and not by way of defense, unless (i) such
indemnification is expressly required to be made by law, (ii) the proceeding was
authorized by the Board, (iii) such indemnification is provided by the Company,
in its sole discretion, pursuant to the powers vested in the Company under the
General Corporation Law of Delaware or (iv) the proceeding is brought to
establish or enforce a right to indemnification under this Agreement or any
other statute or law or otherwise as required under Section 145;
          (b) Lack of Good Faith. To indemnify the Indemnitee for any Expenses
incurred by the Indemnitee with respect to any Proceeding instituted by the
Indemnitee to enforce or interpret this Agreement, if a court of competent
jurisdiction determines that each of the material assertions made by the
Indemnitee in such Proceeding was not made in good faith or was frivolous;
          (c) Unauthorized Settlements. To indemnify the Indemnitee under this
Agreement for any amounts paid in settlement of a Proceeding unless the Company
consents to such settlement, which consent shall not be unreasonably withheld;

8



--------------------------------------------------------------------------------



 



          (d) Accounting of Profits. To indemnify the Indemnitee for an
accounting of profits made from the purchase and sale (or sale and purchase) by
the Indemnitee of securities of the Company within the meaning of Section 16(b)
of the Securities Exchange Act of 1934, as amended, or similar provisions of
state statutory law or common law; or
          (e) Payments Contrary to Law. To indemnify or advance Expenses to the
Indemnitee for which payment is prohibited by applicable law.
     12. Non-exclusivity. The provisions for indemnification and advancement of
Expenses set forth in this Agreement shall not be deemed exclusive of any other
rights which the Indemnitee may have under any provision of law, the Company’s
Certificate of Incorporation or Bylaws, the vote of the Company’s stockholders
or disinterested directors, other agreements, or otherwise, both as to action in
the Indemnitee’s official capacity and to action in another capacity while
occupying the Indemnitee’s position as an Agent of the Company, and the
Indemnitee’s rights hereunder shall continue after the Indemnitee has ceased
acting as an Agent of the Company and shall inure to the benefit of the heirs,
executors and administrators of the Indemnitee.
     13. Enforcement.
          (a) Subject to Section 13(e), in the event that (i) a determination is
made pursuant to Section 9 of this Agreement that the Indemnitee is not entitled
to indemnification under this Agreement, (ii) advancement of Expenses is not
timely made pursuant to Section 7 of this Agreement, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 9(a) of
this Agreement within sixty (60) days after receipt by the Company of the
request for indemnification, (iv) payment of indemnification is not made
pursuant to Section 5 or 6 or the last sentence of Section 9(a) of this
Agreement within ten (10) days after receipt by the Company of a written request
therefor, or (v) payment of indemnification pursuant to Section 4 of this
Agreement is not made within ten (10) days after a determination has been made
that the Indemnitee is entitled to indemnification, the Indemnitee shall be
entitled to an adjudication by a court of his or her entitlement to such
indemnification or advancement of expenses. Alternatively, the Indemnitee, at
his or her option, may seek an award in arbitration to be conducted by a single
arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. The Indemnitee shall commence such proceeding seeking
an adjudication or an award in arbitration within 180 days following the date on
which the Indemnitee first has the right to commence such Proceeding pursuant to
this Section 13(a); provided, however, that the foregoing clause shall not apply
in respect of a proceeding brought by the Indemnitee to enforce his or her
rights under Section 5 of this Agreement. The Company shall not oppose the
Indemnitee’s right to seek any such adjudication or award in arbitration.
          (b) In the event that a determination shall have been made pursuant to
Section 9(a) of this Agreement that the Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 13 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits and the Indemnitee shall not be prejudiced by reason
of that adverse determination. In any judicial proceeding or arbitration
commenced pursuant to this Section 13, the Company shall have the burden of
proving the Indemnitee is not entitled to indemnification or advancement of
Expenses, as the case may be.

9



--------------------------------------------------------------------------------



 



          (c) If a determination shall have been made pursuant to Section 9(a)
of this Agreement that the Indemnitee is entitled to indemnification, the
Company shall be bound by such determination in any judicial proceeding or
arbitration commenced pursuant to this Section 13, absent (i) a misstatement by
the Indemnitee of a material fact, or an omission of a material fact necessary
to make the Indemnitee’s statement not materially misleading, in connection with
the request for indemnification, or (ii) a prohibition of such indemnification
under applicable law.
          (d) The Company shall be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 13 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all the provisions of this Agreement. The Company
shall indemnify the Indemnitee against any and all Expenses and, if requested by
the Indemnitee, shall (within ten (10) days after receipt by the Company of a
written request therefor) advance, to the extent not prohibited by law, such
Expenses to the Indemnitee, which are incurred by the Indemnitee in connection
with any action brought by the Indemnitee for indemnification or advancement of
Expenses from the Company under this Agreement or under any directors’ and
officers’ liability insurance policies maintained by the Company, regardless of
whether the Indemnitee ultimately is determined to be entitled to such
indemnification, advancement of Expenses or insurance recovery, as the case may
be, in the suit for which indemnification or advances is being sought.
          (e) Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification under this Agreement shall be
required to be made prior to the final disposition of the Proceeding, including
any appeal therein.
     14. Subrogation. In the event the Company is obligated to make a payment
under this Agreement, the Company shall be subrogated to the extent of such
payment to all of the rights of recovery under an insurance policy or any other
indemnity agreement covering the Indemnitee, who shall execute all documents
required and shall do all acts that may be necessary to secure such rights and
to enable the Company effectively to bring suit to enforce such rights.
     15. Survival of Rights.
          (a) All agreements and obligations of the Company contained herein
shall continue during the period the Indemnitee is an Agent of the Company and
shall continue thereafter so long as the Indemnitee shall be subject to any
possible claim or threatened, pending or completed action, suit or Proceeding,
whether civil, criminal, arbitrational, administrative or investigative, by
reason of the fact that the Indemnitee was serving in the capacity referred to
herein.
          (b) The Company shall require any successor to the Company (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place.

10



--------------------------------------------------------------------------------



 



     16. Interpretation of Agreement. It is understood that the parties hereto
intend this Agreement to be interpreted and enforced so as to provide
indemnification to the Indemnitee to the fullest extent now or hereafter
permitted by law including those circumstances in which indemnification would
otherwise be discretionary.
     17. Severability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever, (i) the
validity, legality and enforceability of the remaining provisions of the
Agreement (including without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby, and (ii) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal or unenforceable and to give
effect to Section 16 hereof.
     18. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.
     19. Notice. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed duly given (i) if
delivered by hand and receipted for by the party addressee or (ii) if mailed by
certified or registered mail with postage prepaid, on the third business day
after the mailing date. Addresses for notice to either party are as shown on the
signature page of this Agreement, or as subsequently modified by written notice.
     20. Governing Law. This Agreement shall be governed exclusively by and
construed according to the laws of the State of Delaware as applied to contracts
between Delaware residents entered into and to be performed entirely within
Delaware.
     The parties hereto have entered into this Indemnity Agreement effective as
of the date first above written.

                  THE COMPANY:    
 
                TRIDENT MICROSYSTEMS, INC.    
 
           
 
  By        
 
     
 
   
 
           
 
  Title        
 
           
 
                Address  3408 Garrett Drive    
 
            Santa Clara, CA 95054-2803    

11



--------------------------------------------------------------------------------



 



                  INDEMNITEE:      
 
                          [NAME]    
 
           
 
  Address        
 
     
 
   
 
     
 
   
 
           

12